August 26, 2011

Mr. Gregory S. Coleman
Yetter Coleman LLP
221 West 6th Street, Suite 750
Austin, TX 78701
Mr. Robert M. 'Randy' Roach Jr.
Roach & Newton, L.L.P.
Heritage Plaza
1111 Bagby Street, Suite 2650
Houston, TX 77002

RE:   Case Number:  08-0833
      Court of Appeals Number:  14-07-00343-CV
      Trial Court Number:  2004-20712

Style:      ANGLO-DUTCH PETROLEUM INTERNATIONAL, INC. AND ANGLO-DUTCH
      (TENGE) L.L.C.
      v.
      GREENBERG PEDEN, P.C. AND GERARD J. SWONKE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Christopher A. |
|   |Prine              |
|   |Ms. Theresa Chang  |
|   |Ms. Linda Eads     |
|   |Mr. Christopher S. |
|   |Johns              |